UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 00-2308



LORENZO GRIER,

                                               Plaintiff - Appellant,

            versus


DAYS INN,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-00-1281-A)


Submitted:    March 22, 2001                 Decided:   March 27, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lorenzo Grier, Appellant Pro Se. Leslie Sue McAdoo-Brobson, HOLLAND
& KNIGHT, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lorenzo Grier appeals the district court’s order dismissing

his suit.     We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    See Grier v. Days Inn, No.

CA-00-1281-A (E.D. Va. filed Sept. 8, 2000; entered Sept. 11,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2